Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Status of Claims:
Claims 1-3, 7-9, 12, 14-16, 19, and 21-23 are amended.
Claims 1-23 are pending.

Response to Remarks:
Regarding 101:
The Applicant asserts that the claims, “…at a single location and to a player at the location, multiple gaming experiences…” is a technological solution to a technological problem and thus overcomes 101. However, it is unclear to the Examiner what the technological problem is or how the claims teach the solution.  The Examiner was unable to find the claim(s) that disclose this.  Moreover, the independent claims as a whole are directed towards casino agents service to patrons, rather than expanding the gaming itself.  Thus, the rejection is maintained.
Regarding 103:
The Applicant makes the assertion that the claims as amended overcome 103.  However, under examination with taking into consideration the 112 1st rejection below, the Examiner has maintained the rejection as shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims disclose, “mobile gaming device,” whereas the Specification makes no mention of a mobile gaming device.  The Specification does mention mobile computing device and electronic gaming device, but both were used within the independent claims in contexts other than “mobile gaming device.”  For purposes of examination, the Examiner will interpret this to mean mobile computing device, as that has support within the Specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of organizing human activity.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 7, and 14 when “taken as a whole,” are directed to the abstract idea of a organizing human activity. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 12 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…gaming system comprising: a network of electronic gaming machines; a plurality of mobile computing devices… a wireless network operatively connected to the network for communicating with the mobile computing devices; a physical object or a code… at least one processor; and at least one non-transitory memory device that stores a plurality of instructions…mobile computing device… call arrival signal…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-6, 8-13, and 15-23 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-23 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 7, and 14 do include various elements that are not directed to the abstract idea.  These elements include, , “…gaming system comprising: a network of electronic gaming machines; a plurality of mobile computing devices… a wireless network operatively connected to the network for communicating with the mobile computing devices; a physical object or a code… at least one processor; and at least one non-transitory memory device that stores a plurality of instructions…mobile computing device…call arrival signal…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-6, 8-13, and 15-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe ET. Al. (US Pub. No. 2009/0239667) (hereinafter, Rowe) in view of Pace et al. (US Patent No. 7765121) (hereinafter, Pace) in further view of Acres et al. (US Pub. No. 2009/0124355) (hereinafter, Acres ‘355).

As per claim 1,
Rowe teaches,
 a gaming system comprising: a network of electronic gaming machines;  a plurality of mobile gaming devices, each of which is associated with a casino agent; a wireless network operatively connected to the network for communicating with the mobile gaming devices; 
(Abstract and paragraph 53) 

One or more physical object or a code for identifying a player of the electronic gaming machines; 
(Paragraph 52 and Fig. 2)

Rowe does not explicitly teach, however, Pace does teach,
At least one processor; and at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to: 
Store a list of the casino agents in a computer memory; 
(cl. 8, lines 32-38)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Pace within the invention of Rowe with the motivation of generating a deaccessioning system to schedule service to service events at patron locations. The deaccessioning system schedules the events for servicing using various factors to establish the priority of different events. Service attendants are paged by the system to inform them of a service to be provided, (see, Pace Abstract) Moreover, both inventions are within the same field of endeavor, namely servicing casino patrons.

Rowe does teach,
Detect a communication on the network indicating receipt of a physical object or code of the one or more physical objects or codes at one of the electronic gaming machines; 
(Paragraph 52)

Associate, based on the physical object or code, an electronic gaming machine with the player identified by the physical object or code;
(paragraph 53, noting “…Player interface devices 211 are linked into the virtual private network of the system components in gaming machine 201. The system components include the iVIEW processing board and game monitoring unit (GMU) processing board. These system components may connect over a network to the slot management system (such as a commercially available Bally SDS/SMS) …”)

Establish a gaming session on the electronic gaming machine for the player in response to the communication; 
(Paragraph 54)

Generate a call under control of computer code stored in a memory associated with a processor that is operatively connected to the network;
(Paragraphs 58 and 75, noting “…As part of initiating and/or maintaining secure communications, encrypted/decrypted messaging may be utilized and radio frequencies may be randomly selected using random number techniques…”)

Based on the occurrence of at least one predefined event generated by one of the electronic gaming machines, automatically transmit a call signal via the wireless computing network to a mobile gaming device associated with one of the casino agents to dispatch the one casino agent to the electronic gaming machine; 
(Paragraphs 58 and 73; the prior art discussing the jackpot awarding to the customer (i.e. occurrence of at least one predefined event generated by one of the gaming machines) by automatically identifying and directing the applicable casino agent to the gaming machine to give the customer their winnings)

Include data in the call signal indicating the location of the electronic gaming machine; 
(Fig. 12 and corresponding paragraph 75 read in light of Fig. 16 and corresponding paragraph 79; noting also paragraph 54)

receive a call-arrival signal responsive to an input on the mobile gaming device carried by the one casino agent indicating that he or she has arrived at the electronic gaming machine; 
(Paragraphs 64 and Fig. 13)

Receive, based on the gaming session on the electronic gaming machine,  an input at the mobile gaming device from the player; 
(paragraph 64, noting “…Through the user interface, an operator may manage customer experiences in real-time to return players back to action faster…”)

Initiate a game on the mobile computing device responsive to the received input; 
(Paragraph 54)

Rowe does not teach, however, Acres ‘355 does teach,
Generate an award of at least one gaming credit based on an outcome of the game…
(Paragraph 31)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Acres ‘355 within the invention of Rowe/Pace with the motivation of attributing the correct player to the correct play card, (see, Acres paragraphs 65-67) Moreover, all inventions are within the same field of endeavor, namely, servicing casino patrons.

Rowe teaches,
 ….on the mobile gaming device; 
(Paragraph 52 and Fig. 2)

Rowe/Pace do not explicitly teach, however, Acres ‘355 does teach,
And automatically deliver the award over the network of electronic gaming machines to the electronic gaming machine
(Paragraph 31)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Acres ‘355 within the invention of Rowe/Pace with the motivation of attributing the correct player to the correct play card, (see, Acres paragraphs 65-67) Moreover, all inventions are within the same field of endeavor, namely, servicing casino patrons.

Claims 7 and 14 recite similar limitations to claim 1 and are rejected under similar rationale.

As per claim 21,
Rowe teaches,
The gaming system of claim 1, wherein the predefined event comprises receipt of the physical object or code at the electronic gaming machine. 
(Paragraph 52)

Claims 22 and 23 recite similar limitations to claim 21 and are rejected under similar rationale.

Claim 2-4, 8-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Pace in view of Acres ‘355 as applied to claims 1 above, and further in view of Acres et. Al. (US Pub. No. 2013/0275169) (hereinafter, Acres).
As per claim 2,
Rowe/Pace/Acres’355 do not explicitly teach, however, Acres does teach,
The at least one non-transitory memory device of claim 1 wherein the plurality of instructions which, when executed by at least one processor, further cause the at least one processor to receive a description of the call, including an evaluation of the quality of the interaction between the one casino agent and the player, from the one casino agent via the mobile gaming device and storing the description in a memory operatively connected to the network of gaming devices
(Paragraph 132)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Acres within the invention of Rowe/Pace/Acres ‘355 with the motivation of prioritizing customer satisfaction (see, Acres paragraph 132).  Moreover, all inventions are within the same field of endeavor, namely servicing casino patrons. 
As per claim 3,
Rowe/Pace/Acres ‘355 do not explicitly teach, however, Acres does teach,
The at least one non-transitory memory device of claim 2 wherein the plurality of instructions which, when executed by at least one processor, further cause the at least one processor to retrieve at least one description of a prior completed call for the player and display it on the mobile gaming device during a later call.(paragraphs 128 and 132; this is read in light of Applicant’s Specification paragraph 356, noting further paragraphs 128 “communication device” functioning as mobile computing device)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Acres within the invention of Rowe/Pace/Acres ‘355 with the motivation of prioritizing customer satisfaction (see, Acres paragraph 132).  Moreover, all inventions are within the same field of endeavor, namely servicing casino patrons. 
As per claim 4,
Rowe/Pace/Acres ‘355 do not explicitly teach, however, Acres does teach,
The at least one non-transitory memory device of claim 3 wherein the plurality of instructions which, when executed by at least one processor, further cause the at least one processor to display the time between the prior call and the later call
(Paragraphs 70 and 133, noting by showing the date of the prior call (paragraph 133) and the current date (paragraph 70) the time between the prior call and later call is given.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Acres within the invention of Rowe/Pace/Acres’355 with the motivation of prioritizing customer satisfaction (see, Acres paragraph 132).  Moreover, all inventions are within the same field of endeavor, namely servicing casino patrons.

Claims 8-10:
Claim 8-10 recites similar limitation to claim 2-4 above, however, in a method form.  Rowe teaches their invention in a method form. Therefore, claims 8-10 are rejected under similar rationale.

Claim 15-18:
Claims 15-18 recites similar limitations to claim 2-4 above, however, in non-transitory computer form.  Rowe teaches their invention in such a form.  Therefore, claims 15-18 are rejected under similar rationale.  


Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Pace in view of Acres ‘355 as applied to claims 1 above, and further in view of Thacker et.al. (US Pub. No. 2014/ 0018145) (hereinafter, Thacker)

As per claim 5,
Rowe/Pace/Acres ‘355 do not teach, however, Thacker does teach,
The at least one non-transitory memory device of claim 1 wherein the plurality of instructions which, when executed by at least one processor, further cause the at least one processor to select the award based on a gaming history of the player
(Paragraph 10).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Thacker within the invention of Rowe/Pace/Acres ‘355 with the motivation of enticing customers to keep playing.  

Claim 11:
Claim 11 recites similar limitation to claim 6 above, however, in a method form.  Rowe teaches their invention in a method form. Therefore, claim 11 is rejected under similar rationale.

Claim 18:
Claim 18 recites similar limitations to claim 6 above, however, in non-transitory computer form.  Rowe teaches their invention in such a form.  Therefore, claim 18 is rejected under similar rationale.  
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Pace in view of Acres ‘355 as applied to claims 1 above, and further in view of Acres et al.  (US Pub. No. 20160284162) (hereinafter, Acres ‘162)

As per claim 6,
Rowe/Pace/Acres ‘355 do not teach, however, Acres ‘162 does teach,
the at least one non-transitory memory device of claim 1 wherein the plurality of instructions which, when executed by at least one processor, further cause the at least one processor to determine the performance of the one casino agent based on at least one of an average call-commute time, an average call-completion time, deferred calls, quitted calls, or completed calls of the one casino agent.
(paragraph 189, noting “…The performance stats display the average times it takes the employee to complete different types of calls for this shift or for another time frame selected by the user. There are also totals for completed, deferred, and quit calls, which are also for the shift or for a different time frame…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Acres ‘162 within the invention of Rowe/Pace/Acres ‘355 with the motivation of efficiently informing employees of their performance with actual statistics.

Claim 13:
Claim 13 recites similar limitation to claim 6 above, however, in a method form.  Rowe teaches their invention in a method form. Therefore, claim 13 is rejected under similar rationale.

Claim 20:
Claim 20 recites similar limitations to claim 6 above, however, in non-transitory computer form.  Rowe teaches their invention in such a form.  Therefore, claim 20 is rejected under similar rationale.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623